EXHIBIT 23.1 Weinberg & Baer LLC 115 Sudbrook Lane, Baltimore, MD 21208 Phone (410) 702-5660 Ms. Ludmila Dijokene Flaster Corp. 3422 Old Capitol Trail Wilmington, DE 19808 Dear Ms. Dijokene: CONSENT OF INDEPENDENT AUDITOR We consent to the incorporation in the Registration Statement of Flaster Corp. on Form S-1 of our report on the financial statements of the Company as its registered independent auditor dated June 12, 2014, as of and for the periods ended April 30, 2014 and from inception to April 30, 2014. We further consent to the reference to our firm in the section on Experts. Respectfully submitted, Weinberg & Baer LLC Baltimore, Maryland June 26, 2014
